Name: 2000/209/EC: Commission Decision of 24 February 2000 amending Council Decision 79/542/EEC and Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC with regard to the animal health conditions for the temporary admission, re-entry and imports into the Community of registered horses from the Republic of Korea (notified under document number C(2000) 472) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  cooperation policy;  means of agricultural production;  tariff policy;  trade
 Date Published: 2000-03-11

 Avis juridique important|32000D02092000/209/EC: Commission Decision of 24 February 2000 amending Council Decision 79/542/EEC and Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC with regard to the animal health conditions for the temporary admission, re-entry and imports into the Community of registered horses from the Republic of Korea (notified under document number C(2000) 472) (Text with EEA relevance) Official Journal L 064 , 11/03/2000 P. 0022 - 0023COMMISSION DECISIONof 24 February 2000amending Council Decision 79/542/EEC and Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC with regard to the animal health conditions for the temporary admission, re-entry and imports into the Community of registered horses from the Republic of Korea(notified under document number C(2000) 472)(Text with EEA relevance)(2000/209/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 12, 13, 15, 16 and 19(ii) thereof,Whereas:(1) Council Decision 79/542/EEC(2), as last amended by Commission Decision 2000/2/EC(3), established a list of third countries from which Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products.(2) The health conditions and veterinary certification for the temporary admission, imports and re-entry and of registered horses are laid down respectively in Commission Decisions 92/260/EEC(4) and 93/197/EEC(5), both as last amended by Commission Decisions 1999/613/EC(6) and 93/195/EEC(7), as last amended by Decision 1999/558/EC(8).(3) Following a Commission veterinary inspection mission to the Republic of Korea the animal health situation appears to be under the satisfactory control of the veterinary services.(4) The veterinary authorities of the Republic of Korea have provided a written undertaking to notify within 24 hours by fax, telegram or telex to the Commission and the Member States the confirmation of any infectious or contagious disease in equidae mentioned in Annex A to Directive 90/426/EEC, which are compulsorily notifiable in the country, and within due time any change in the vaccination or import policy in respect of equidae.(5) Following a serological survey carried out in preparation of the Olympic Games in 1986 and taking into account the results of the above inspections mission, the country should be considered free of glanders and dourine for at least six months; African horse sickness, Venezuelan equine encephalomyelitis and vesicular stomatitis have never occured.(6) The Republic of Korea cannot be considered free of Japanese B-encephalitis and vaccination against this disease is carried out.(7) The animal health conditions and veterinary certification must be adopted according to the animal health situation of the third country concerned; the present case relates only to registered horses.(8) For clarity the ISO country code should be used for amendments of lists of third countries.(9) Decision 79/542/EEC and Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC must be amended accordingly.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Part 2 of the Annex to Decision 79/542/EEC, special column for registered horses, the following line is inserted in accordance with the alphabetical order of the ISO country code: ">TABLE>"Article 2Decision 92/260/EEC is amended as follows:(1) The list of third countries in Group C of Annex I is replaced by the following: "Canada (CA), Hong Kong (HK), Japan (JP), Republic of Korea (KR), Macau (MO), Malaysia (Peninsula) (MY), Singapore (SG), Thailand (TH), United States of America (US)".(2) The title of the health certificate set out in Annex II C is replaced by the following: "HEALTH CERTIFICATEfor the temporary admission of registered horses into Community territory from Canada, Hong Kong, Japan, Republic of Korea, Macau, Malaysia (Peninsula), Singapore, Thailand, United States of America for a period of less than 90 days".(3) "Republic of Korea (KR)" is added to the third indent of paragraph (d) in Chapter III of Annex II C.(4) In footnote (6) of Annex II C the words "Hong Kong, Japan, Macau, Malaysia (Peninsula), Singapore and Thailand", are replaced by the words "Hong Kong, Japan, Republic of Korea, Macau, Malaysia (Peninsula), Singapore, Thailand".(5) "Republic of Korea (KR)" is added to the third indent of Chapter III, point (d) of Annexes II A, B, D and E.Article 3Decision 93/195/EEC is amended as follows:(1) The list of third countries in Group C of Annex I is replaced by the following: "Canada (CA), Hong Kong (HK), Japan (JP), Republic of Korea (KR), Macau (MO), Malaysia (Peninsula) (MY), Singapore (SG), Thailand (TH), United States of America (US)".(2) The list of third countries under Group C in the title of the health certificate set out in Annex II is replaced by the following: "Canada, Hong Kong, Japan, Republic of Korea, Macau, Malaysia (Peninsula), Singapore, Thailand, United States of America".Article 4Decision 93/197/EEC is amended as follows:(1) The list of third countries in Group C of Annex I is replaced by the following: "Canada (CA), Hong Kong (HK), Japan (JP), Republic of Korea (KR), Macau (MO), Malaysia (Peninsula) (MY), Singapore (SG), Thailand (TH), United States of America (US)".(2) The title of the health certificate set out in Annex II C is replaced by the following: "HEALTH CERTIFICATEfor imports into Community territory of registered horses from Hong Kong, Japan, Republic of Korea, Macau, Malaysia (Peninsula), Singapore, Thailand and of registered equidae and equidae for breeding and production from Canada, United States of America".(3) In footnote (5) of Annex II C "Hong Kong, Japan, Macau, Malaysia (Peninsula), Singapore and Thailand", is replaced by "Hong Kong, Japan, Republic of Korea, Macau, Malaysia (Peninsula), Singapore, Thailand".Article 5This Decision is addressed to the Member States.Done at Brussels, 24 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 146, 14.6.1979, p. 15.(3) OJ L 1, 4.1.2000, p. 17.(4) OJ L 130, 15.5.1992, p. 67.(5) OJ L 86, 6.4.1993, p. 16.(6) OJ L 243, 15.9.1999, p. 12.(7) OJ L 86, 6.4.1993, p. 1.(8) OJ L 211, 11.8.1999, p. 53.